Dismissed and Memorandum Opinion filed Deceember 3, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00949-CV
____________
 
GORDON A. STAMPER, Appellant
 
V.
 
MOSH HOLDINGS LP, Appellee
 

 
On Appeal from the
334th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-01984
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 14, 2009. Appellant’s notice of
appeal was not filed until November 3, 2009. On November 20, 2009, appellee filed
a motion to dismiss the appeal for want of jurisdiction. On November 25, 2009,
appellant noted his agreement with the motion and filed a voluntary motion to
dismiss his appeal. See Tex. R. App. P. 42.1. We deny appellee’s motion
as moot, and grant appellant’s motion. 
Accordingly,
the appeal is ordered dismissed and the court’s mandate shall issue
immediately.
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.